El Juez Asociado Señou Todd, Je,,
emitió la opinión del tribunal.
La única cuestión envuelta en este caso es si la Corte de Distrito de San Juan tiene jurisdicción para conocer de un recurso de revisión interpuesto contra resolución dictada por la Comisión Industrial, en un procedimiento iniciado ante *357dicho organismo bajo la Ley núm. 85 de 1928 (pág. 631), que concedía a las cortes de distrito jurisdicción para dicha re-visión, pero resuelto dicho procedimiento enando ya estaba en vigor la Ley núm. 45 de 1935 ((1) pág. 251), qne dispone qne tal recurso de revisión deberá tramitarse ante la Corte Suprema de Puerto Pico. La Corte de Distrito de San Juan se declaró sin jurisdicción para conocer del recurso y la pe-ticionaria solicita se dicte un auto de mandamus ordenándole asuma jurisdicción en el caso.
La peticionaria funda su alegación de que la Corte de Distrito de San Juan tiene jurisdicción, en el artículo 34 de la Ley Núm. 45 do 1935 que contiene la siguiente cláusula de reserva (saving clause):
“Artículo 34. — Las disposiciones de esta Ley no afectarán en forma alguna los litigios o reclamaciones pendientes en relación con las indemnizaciones a obreros a virtud de leyes anteriores. Tales litigios o reclamaciones se tramitarán, hasta su terminación, de acuerdo con las leyes vigentes a la fecha de la ocurrencia del accidente y el obrero tendrá derecho a la cantidad de dinero que por tales leyes se prescriben. ’ ’
La regla general es que un estatuto de carácter pro-cesal tiene efecto retroactivo a menos que aparezca que la legislatura intentó que operara sólo prospectivamente, Zayas Pizarro v. Molina, 50 D.P.R. 647 y casos en él citados, y de ahí que en el caso de autos el problema se reduce a determi-nar el alcance de la citada cláusula de reserva.
La cuestión planteada no es nueva en esta jurisdic-ción, pues en el caso de Texas Co. v. Sancho Bonet, 52 D.P.R. 658 interpretamos el artículo 34, supra, en la forma siguiente:
“A primera vista no carece de fuerza la contención de la ape-lante pero si se fija la atencipn en lo que últimamente dispone el artículo a saber ‘y el obrero tendrá derecho a la cantidad de dinero que por tales leyes se prescriben,’ se verá que el propósito de la ley no fué otro, como sostiene la parte apelada, que el de salvaguardar los derechos de los obreros en cuanto a la indemnización se refiere y no el de ir en contra de la bien sentada regla de que las leyes de procedimiento se aplican inmediatamente.
*358“ 'Es un principio de derecho español, reconocido por la juris-prudencia de los más altos tribunales de la Unión,’ dijo esta corte en American Railroad Co. of P. R. v. Hernández, 8 D.P.R. 516, 520, ‘que las leyes que regulau la jurisdicción y el procedimiento son de interés público, y tienen efecto retroactivo, o más bien, que no se las considera de carácter retroactivo, en tal sentido, que estén com-prendidas dentro do las disposiciones del artículo 3 del Código Civil. ’
“Y como se dice en 59 Corpus Juris 1173, resumiendo la juris-prudencia, ‘ ... La regla general de que los estatutos sólo se inter-pretarán prospectivamente (prospectively) y no retrospectiva o re-troactivamente, de ordinario no es aplicable a estatutos que afectan el remedio o procedimiento, o, conforme se dice de otro modo, esa regla general está sujeta a una excepción cuando se trata de un es-tatuto relativo al remedio o procedimiento.-’ ”
Una cláusula de reserva similar contenida en el artículo 48 de la Ley núm. 85 de 4928, también fue interpretada por esta corte en la misma forma en el caso de Pagán v. Comisión, 45 D.P.R. 320 en el que se dijo que: u . . . esta cláu-sula no milita contra un cambio en el procedimiento a seguir. Meramente deja en vigor el derecho de una persona a obte-ner compensación o daños y perjuicios según sea el caso.”
Por regla general, además, estas cláusulas de reserva (saving clauses) deben ser interpretadas en forma restric-tiva. En 59 C. J. 1193 se dice al efecto lo siguiente:
‘‘Una disposición corriente es que la derogación de un estatuto no afectará acciones o pleitos comenzados o procedimientos pendien-tes bajo el mismo a la fecha de la derogación. Bajo tales cláusulas de reserva la derogación de un estatuto-mientras una acción o pro-cedimiento legal comenzado bajo el mismo está pendiente no anula dicha acción o procedimiento. Los derechos de las partes son con-servados; el caso será resuelto de acuerdo con la ley anterior; los procedimientos que ya se han realizado no son afectados y la forma de la acción tampoco cambiará, pero los procedimientos futuros, hasta donde sea posible, deberán continuarse de conformidad con lo pres-crito en la nueva ley.”
En el caso de Demarse v. Bruckman, 298 N.Y.S. 736 se interpretó una cláusula de reserva que decía así:
*359“A menos que se provea especialmente otra cosa por ley, todas las acciones y procedimientos, civiles o criminales, comenzados bajo o a virtud de cualquier disposición de un estatuto así derogado, y pendiente inmediatamente antes de estar en vigor dicha derogación, podrán seguirse y defenderse hasta el final en la misma forma como si dichas disposiciones no hubieran sido derogadas.”
Los términos en que está redactada esta cláusula parece-rían indicar que se refiere tanto a los procedimientos como a los derechos sustantivos de las partes, pero la Corte Su-prema de Wayne County resolvió que dicha cláusula:
“Se refiere a acciones o procedimientos que envuelvan derechos creados por una ley de naturaleza sustantiva. . . La derogación a que se refiere es de estatutos de los cuales emanan los derechos en-vueltos en las acciones o procedimientos pendientes y la sección no tiene aplicación a meros cambios en Iqs procedimientos. (Citas).” Página 739.
La interpretación que dimos a la sección 34 en el caso de Texas Go. v. Sancho Bonet, supra, debe ser ratificada por-que tiende además a simplificar y a establecer la uniformi-dad en los procedimientos para revisar las decisiones de la Comisión Industrial de Puerto Rico. No sería justo ni equi-tativo que por el hecho de que dicho organismo no haya po-dido resolver todos los casos que tiene pendientes y los cua-les se iniciaron bajo las disposiciones dé las distintas leyes que sobre, compensaciones por accidentes del trabajo hemos tenido en Puerto Rico, unos casos, al ser llevados a los tribunales para revisar las decisiones de la comisión, lo sean para ante las cortes de distrito, y otros, para ante esta Corte Suprema, pues la revisión ante las cortes de distrito, al am-paro de las leyes anteriores a la de 1935, no estaba limitada a los errores de derecho cometidos por la comisión, sino que dichas cortes- estaban autorizadas a revisar los hechos del caso, White Star Bus Line v. Corte, 41 D.P.R. 526 y 817; mientras que, bajo la nueva ley, la revisión ante la Corte Suprema está limitada a las cuestiones de derecho o apre-*360ciaeión de prueba pericial, únicamente, artículo 11, Ley-121 de 1940 (pág. 729).
Cualquier duda que pudiera haber en la interpretación de esta cláusula de reserva debe ceder ante ía política pública expresada por la legislatura estableciendo un nuevo procedi-miento de revisión el cual debe aplicarse a todos los casos.

Debe declararse sin hogar la petición y< amularse el aioto expedido.